DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05 January 2021 has been entered. Claim 8 have been amended. Claim 1-7 have been cancelled. No claims have been added. Claim 8-14 are still pending in this application, with claim 8 being independent. The drawing objections set forth in the previous office action mailed 05 October 2020 are overcome by Applicant’s amendments. The objections to the specification set forth in the previous office action mailed 05 October 2020 are overcome by Applicant’s amendments. All of the 112 rejections set forth in the previous office action mailed 05 October 2020 are overcome by Applicant’s amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Samson et al. (WO 2015071620 A1, herein referred to as: Samson; reference herein will be made to citations in the figures of WO 2015071620 A1 and the machine translation of WO 2015071620 A1 retrieved from ESPACENET).
Regarding claim 8, Samson discloses a light guiding system (Fig. 2) for lighting a target illuminated area (a target illuminated area in front of emission surface 11), the light guiding system comprising: a light source (L1) for emitting light (light source L1 emits light during operation into line light guide 30); a line light guide (30) having an end associated with the light source for receiving the light from the light source (line light guide 30 has an end to which light source L1 is coupled, as shown in Fig. 2, which is associated with the light source L1 for receiving the light from the light source), the line light guide (30) having a length (as shown in Fig. 2) and a coupling-out surface (31, paragraph [0074]) along the length (as shown in Fig. 2) for coupling out in a first direction the light received by the line light guide from the light source (for coupling out light in a first direction perpendicular to said coupling out surface, toward G1, as described in paragraph [0074]), the line light guide (30) being longitudinally curved (as shown in Fig. 2, 30 is curved along its length, and is thus longitudinally curved) and defining a curvature in a plane of curvature (line light guide 30 defines a curvature in the longitudinal direction of 30, within a plane extending through 31 along its longitudinal length, thus defining a curvature in a plane of curvature), the coupling-out surface (31) being arranged in a plane parallel to the plane of the curvature (coupling-out surface 31 extends parallel to the body 30 of line light guide 30, as shown in Fig. 2, and thus is arranged in a plane parallel to said plane of the 
 Regarding claim 10, Samson discloses (Fig. 2) a magnitude of a respective angle of rotation of each one of the reflective directing surfaces (13) relative to a tangent to a curvature of the inclined reflective wall at a location of the one of the reflective directing surfaces is determined in view of a curvature of the output surface and a material of the radiating body (the 
Regarding claim 12, Samson discloses (Fig. 2) the inclined reflective wall (13) is part of the radiating body (G1, as shown in Fig. 2).  
Regarding claim 14, Samson discloses (Fig. 2) a curvature of the inclined reflective wall (13) is dependent upon a curvature of the output surface (the curvature of 13 is dependent upon a curvature of output surface 11 so as to direct the emission through said output surface 11 as desired for the suited application of the Samson reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, in view of Gebauer (EP 3210827 A1).
Regarding claim 9, Samson does not explicitly teach that a magnitude of a respective angle of rotation of each one of the reflective directing surfaces relative to a tangent to a curvature of the inclined reflective wall at a location of the one of the reflective directing surfaces varies along a length of the inclined reflective wall.
Gebauer teaches or suggests (Figs. 1a-1b) a magnitude of a respective angle of rotation of each one of the reflective directing surfaces (30) relative to a tangent to a curvature of the inclined reflective wall (the back wall of 14) at a location of the one of the reflective directing surfaces varies along a length of the inclined reflective wall (as show in Fig. 1b, i.e. the rotation angle of the one of the reflective directing surface varies along a length of the inclined reflective wall at a location of the one of the reflective directing surface relative to a tangent to a curvature of the inclined reflective wall so as to direct the light from the radiating body 14 in the manner desired for the suited application along and as dictated by the curvature of the radiating body).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Samson and incorporated the teachings of a magnitude of a respective angle of rotation of each one of the reflective directing surfaces relative to a tangent to a curvature of the inclined reflective wall at a location of the one of the reflective directing surfaces varies along a length of the inclined reflective wall, such as taught or suggested by Gebauer, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the performance of the device (i.e. by providing a plurality of surfaces for compensating for directional variances in the light emitted through the emission surface along the curvature of the radiating body).
Regarding claim 11, Samson teaches or suggests (Fig. 2) the reflective directing surfaces (13) are separated from each other by inactive surfaces (12, therebetween, i.e. surfaces 12 between surfaces 13 are lateral faces which conduct light within the light guide, but are not  shaped to out couple light through 11 as surfaces 13, and thus are reasonably considered inactive surfaces).
Samson does not teach or suggest that the reflective directing surfaces are configured as planar reflective surfaces.  
Gebauer teaches or suggests (Figs. 1a-5) the reflective directing surfaces (30) are configured as planar reflective surfaces (as shown in Figs. 1a-5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Samson and incorporated the teachings of the reflective directing surfaces are configured as planar reflective surfaces and are separated from each other by inactive surfaces, such as taught or suggested by Gebauer, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the performance of the device (i.e. by providing a plurality of surfaces for compensating for directional variances in the light emitted through the emission surface along the curvature of the radiating body).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Samson, in view of Koizumi et al. (US 2015/0277027 A1, herein referred to as: Koizumi).
Regarding claim 13, Samson does not explicitly teach that the inclined reflective wall is provided on a separate optical element from the radiating body, the separate optical element having a surface opposite the line light guide following the curvature of the line light guide and a surface opposite a rear wall of the radiating body following the rear wall of the radiating body.  
Koizumi teaches or suggests (Figs. 5-7) the inclined reflective wall is provided on a separate optical element from the radiating body (as shown in Fig. 7), the separate optical element having a surface opposite the line light guide following the curvature of the line light guide (as shown in Figs. 5-7) and a surface opposite a rear wall of the radiating body following the rear wall of the radiating body (as shown in Figs. 5-7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Samson and incorporated the teachings of the inclined reflective wall is provided on a separate optical element from the radiating body, the separate optical element having a surface opposite the line light guide following the curvature of the line light guide and a surface opposite a rear wall of the radiating body following the rear wall of the radiating body, such as taught or suggested by Koizumi, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). In the instant case, one skilled in the art would have been motivated to increase the optical configurability of the device (i.e. by providing a separate structure to adjust alignment, and thus output characteristics, of the device) and/or provide a means by which the .

Response to Arguments
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896